SEVENTH AMENDMENT TO PRIVATE SHELF AGREEMENT

        THIS SEVENTH AMENDMENT, dated as of February 25, 2008 (this “Seventh
Amendment”), to the Multi-Currency Private Shelf Agreement, dated as of August
26, 2003 (as amended to date, the “Private Shelf Facility”), is between Nu Skin
Enterprises, Inc., a Delaware corporation (the “Company”), on the one hand, and
Prudential Investment Management, Inc. and the holders of the Series A Senior
Notes, Series B Senior Notes, Series C Senior Notes, Series D Senior Notes,
Series E Senior Notes, the Series EE Senior Notes and Series F Senior Notes
issued under the Private Shelf Facility that are signatories hereto
(collectively “Prudential”), on the other hand.

RECITALS

        A.        Pursuant to the request of the Company, the Company and
Prudential now desire to amend the Private Shelf Facility in the respects, but
only in the respects, hereinafter set forth.

        B.        Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Private Shelf Facility unless herein defined or
the context shall otherwise require.

        C.        All requirements of law have been fully complied with and all
other acts and things necessary to make this Seventh Amendment a valid, legal
and binding instrument according to its terms for the purposes herein expressed
have been done or performed.

        NOW, THEREFORE, upon the full and complete satisfaction of the
conditions precedent to the effectiveness of this Seventh Amendment set forth in
Section 3 hereof, and in consideration of good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Company and
Prudential do hereby agree as follows:

Section 1   Amendments to Private Shelf Facility.


        Solely for purposes of calculating the minimum Fixed Charges Coverage
ratio in Section 10.6 of the Private Shelf Facility, the amount of Consolidated
Income Available for Fixed Charges for the fiscal quarter ended December 31,
2007 shall be increased by $15,000,000.

Section 2   Representations and Warranties and Covenants of the Company.


2.1 To induce Prudential to execute and deliver this Seventh Amendment (which
representations shall survive the execution and delivery of this Seventh
Amendment), the Company represents and warrants to Prudential that:

(a)

this Seventh Amendment has been duly authorized, executed and delivered by it
and this Seventh Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company, enforceable against it in accordance with
its terms, except as enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally, and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);


(b)

the Private Shelf Facility, as amended by this Seventh Amendment, constitutes
the legal, valid and binding obligation, contract and agreement of the Company,
enforceable against it in accordance with its terms, except as enforcement may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws or equitable principles relating to or limiting creditors’ rights
generally, and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);


(c)

the execution, delivery and performance by the Company of this Seventh Amendment
(i) has been duly authorized by all requisite corporate action and, if required,
shareholder action, (ii) does not require the consent or approval of any
governmental or regulatory body or agency, and (iii) will not (A) violate (1)
any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse or both) a default under any
indenture, agreement or other instrument referred to in clause (iii)(A)(3) of
this Section 2.1(c); and


(d)

as of the date hereof and after giving effect to this Seventh Amendment, no
Default or Event of Default has occurred which is continuing.


2.2 The Company agrees that it shall promptly pay the reasonable fees and
expenses of Bingham McCutchen LLP in connection with the negotiation,
preparation, approval, execution and delivery of this Seventh Amendment.

Section 3   Conditions to Effectiveness of This Agreement.


        This Seventh Amendment shall become effective as of the opening of
business on the date hereof (the “Seventh Amendment Effective Date”) upon (a)
the delivery to Prudential of executed counterparts of this Seventh Amendment,
duly executed by the Company, the Subsidiary Guarantors named as signatories
hereto and the Required Holders, and (b) the delivery to Prudential of a fully
executed and effective amendment to the Company’s principal bank credit
agreement which provides for an amendment thereto which is substantially
identical to that provided herein.


SECTION 4 MISCELLANEOUS.

4.1 This Seventh Amendment may be executed in any number of counterparts, each
counterpart constituting an original, but all together only one agreement.

4.2 The amendments, limited waiver and other modifications set forth in this
Seventh Amendment shall be limited precisely as written and shall not be deemed
to be (a) an amendment, consent or waiver of any other terms or conditions of
the Private Shelf Facility or any other document related to the Private Shelf
Facility, or (b) a consent to any future amendment, consent or waiver. Except as
expressly set forth in this letter, the Private Shelf Facility and the documents
related to the Private Shelf Facility shall continue in full force and effect.

4.3 This Seventh Amendment shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the internal laws of the
State of New York, excluding choice-of-law principles of the law of such state
that would require the application of the laws of a jurisdiction other than such
state.

        IN WITNESS WHEREOF, the parties hereto have caused this Seventh
Amendment to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.


PRUDENTIAL INVESTMENT MANAGEMENT, INC.

By: _________________________________
Its: Vice President

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By: _________________________________
Its: Vice President

PRUCO LIFE INSURANCE COMPANY

By: _________________________________
Its: Vice President

BAYSTATE INVESTMENTS, LLC Prudential Private Placement Investors, L.P.,

;as Investment AdvisorBy:
Prudential Private Placement Investors,Inc., General Partner

By: _________________________________
Its: Vice President


GOLDEN AMERICAN LIFE INSURANCE COMPANYPRUDENTIAL
PRIVATE PLACEMENT INVESTORS, L.P.,

as Investment AdvisorBy:
Prudential Private Placement Investors,

Inc., General Partner

By: _________________________________
Its: Vice President

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By: Prudential Investment Management,Inc.,
Investment Manager

By: _________________________________
Its: Vice President

;NU SKIN ENTERPRISES, INC.

By: _________________________________
Name:
Its:

The undersigned Subsidiary Guarantors hereby consent and agree to the foregoing,
and to each previous amendment to the Private Shelf Agreement.

NU SKIN ENTERPRISES HONG KONG, INC., a Delaware corporation
NU SKIN INTERNATIONAL, INC., a Utah corporation
NU SKIN TAIWAN, INC., a Utah corporation
NU SKIN ENTERPRISES UNITED STATES, INC., a Delaware corporation
BIG PLANET, INC., a Delaware corporation
NSE PRODUCTS, INC., a Delaware corporation
NU SKIN ASIA INVESTMENT, INC., a Delaware corporation

By: ___________________________________
Name:
Title: